Citation Nr: 0510333	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type 
II diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected Type II diabetes 
mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied claims for service connection for 
hypertension (including as secondary to service-connected 
Type II diabetes mellitus) and for PTSD.  In that decision, 
the RO also awarded service connection and a 20 percent 
rating for Type II diabetes mellitus.  The veteran disagreed 
with the denials of service connection for hypertension and 
for PTSD and with the rating assigned to the service-
connected diabetes mellitus.  In August 2004, a Decision 
Review Officer of the RO denied the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
veteran when further action is required on his part.


REMAND

In his substantive appeal (VA Form 9), filed in August 2004, 
the veteran requested a hearing before the Board to be held 
at the RO in Montgomery, Alabama (i.e., a Travel Board 
hearing).  Therefore, on remand, the RO should schedule the 
veteran for a Travel Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action: 

The Montgomery, Alabama, RO should 
schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


